Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-20 are currently pending. Claims 1, 18, and 19 have been amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (U.S. 20170025658, presented in IDS dated 07/31/2019) and Herle (US 9508976).

With respect to claim 1, Shi discloses in Fig. 11 (provided below) a separator comprising a polymer substrate, capable of conducting ions ([0135]), having:
a first and a second surface opposing the first surface (Fig.11 – Polymeric Microporous Film),
a first ceramic-containing layer, capable of conducting ions, formed on the first surface (Fig. 11 – Ceramic Coating near Anode), 
wherein the first ceramic-containing layer has a thickness in a range from 2-6 microns (2000-6000 nm) which overlaps the claimed range of about 1,000 nanometers to about 5,000 nanometers ([0090]),
a second ceramic-containing ([0002]) layer, capable of conduction ions, formed on the first ceramic containing layer (Fig. 11 – Deposition Layer near Anode),
wherein the second ceramic-containing layer is a binder-free ([0002]) ceramic-containing layer has a thickness less than 1 micrometer ([0084]), thus encompassing the claimed range of from about 1 nanometer to about 1,000 nanometers.
Shi does not explicitly disclose that the first ceramic-containing layer be formed on the first surface of the separator. Instead, Shi teaches that the second ceramic-containing layer is formed on the first surface of the separator, followed by the forming of the first ceramic-containing layer on the second ceramic-containing layer, subsequently flipping the order of the first and second ceramic-containing layers when compared to the instant application. However, Shi further teaches that either a conductive layer or the ceramic layer could be applied to the 
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not.  Therefore, choosing from a finite number of identified, predictable solutions, with a reasonable expectation for success, is likely to be obvious to a person if ordinary skill in the art. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
In this case, since Shi teaches that either a conductive layer or the ceramic layer could be applied to the polymeric membrane first it would have been obvious to one having ordinary skill in the art at the time that the application was filed to try switching the first and second ceramic-containing layers.
Shi also does not disclose that the second ceramic containing layer comprises a plurality of ceramic columnar projections having a nanoporous ceramic structure defined between the plurality of ceramic columnar projections. 
Herle discloses ceramic coatings on a substrate (Col 5, L 56- 58) and teaches the dielectric layer (133) comprises ceramic material (Col 8, L 31). Herle further teaches the addition of a plurality of columnar projections on the dielectric layer (Col 8, L 60 -61) that are comprised 
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to implement the addition of ceramic columnar projections having a nanoporous ceramic structure defined between the plurality of ceramic columnar projection as taught by Herle to the second ceramic-containing layer as disclosed by Shi in order to allow for increase ion-conductivity. 

    PNG
    media_image1.png
    285
    488
    media_image1.png
    Greyscale

With respect to claim 2, Shi discloses the separator further comprising:
a third ceramic-containing layer, capable of conducting ions (Fig 11 – Ceramic Coating near Cathode),

a fourth ceramic-containing [(0002]) layer, capable of conducting ions, formed on the third ceramic-containing layer (Fig. 11 – Deposition Layer near Cathode),
wherein the fourth ceramic-containing layer is a binder free ([0002]) ceramic-containing layer and has a thickness less than 1 micrometer ([0084]), thus encompassing the claimed range of from about 1 nanometer to about 1,000 nanometers.
Shi does not explicitly disclose that the third ceramic-containing layer be formed on the second surface of the separator. Instead, Shi teaches that the fourth ceramic-containing layer is formed on the second surface of the separator, followed by the third ceramic-containing layer, subsequently flipping the order of the second and third ceramic-containing layers when compared to the instant application. However, Shi further teaches that either a conductive layer or the ceramic layer could be applied to the polymeric membrane first ([0009]), thereby envisioning a third ceramic containing layer be formed on the second surface of the separator and a fourth ceramic containing layer on the third.
The Supreme Court decided that a claim can be proved obvious merely by showing that the combination of known elements was obvious to try. In this regard, the Supreme Court explained that, “[w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill in the art has a good reason to pursue the known options within his or her technical grasp.” An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of the case. Indeed, the common sense of those skilled in the art demonstrates why some KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, E.).
In this case, since Shi teaches that either a conductive layer or the ceramic layer could be applied to the polymeric membrane first it would have been obvious to one having ordinary skill in the art at the time that the application was filed to try switching the third and fourth ceramic-containing layers.

With respect to claim 3, Shi discloses that the first and third ceramic-containing layers comprise ceramic particles dispersed in a polymeric binder ([0091]).

With respect to claim 5, Shi discloses a separator wherein the polymer substrate is a microporous ion-conducting polymeric layer ([0082]).

 With respect to claim 6, Shi discloses that the first ([0107]) and second ([0135]) ceramic-containing layers each independently comprise aluminum oxide.

With respect to claim 7, Shi discloses that the first ceramic-containing layer comprises a binder ([0135]).

With respect to claim 8, Shi discloses that the second ceramic-containing layer has a thickness less than 1 micrometer ([0084]), thus encompassing the claimed range of  50 nanometers to about 500 nanometers.


With respect to claim 9, Shi discloses that the first ceramic-containing layer has a thickness in the range of 0.5 micrometers to 10 micrometers, thus encompassing the claimed range of 1,000 nanometers to 2,000 nanometers ([0135]). 

With respect to claim 10, Shi discloses the polymer substrate should have a thickness between 5 and 25 micrometers ([0024]). The range taught by Shi overlaps with the claimed range of 3 to 25 microns.

With respect to claim 11, Shi discloses the polymer substrate should have a thickness between 5 and 25 micrometers ([0024]). The range taught by Shi overlaps with the claimed range of 3 to 12 microns.

With respect to claim 12, Shi discloses that the polymer substrate is a polyolefinic membrane ([0011]).

With respect to claim 13, Shi discloses that the polyolefinic membrane is a polyethylene membrane or polypropylene membrane ([0011]).

With respect to claim 14, Shi discloses that the second ceramic-containing layer comprises a porous aluminum oxide ([0100]).

With respect to claim 15, Shi discloses that the second ceramic-containing layer further comprises silicon oxides ([0135]).

With respect to claim 16, Shi discloses a battery ([0002]) comprising:
 an anode (Fig. 11) containing graphite ([0122]),
a cathode (Fig. 11), and
a separator according to claim 1 disposed between the anode and cathode (Fig. 11) as set forth above.

With respect to claim 17, Shi discloses that the battery further comprises an electrolyte ([0122]) in ionic communication with the anode and the cathode via the separator.

With respect to claim 18, Shi discloses that the battery further comprising a positive current collector composed of Aluminum (Fig. 11) and a negative current collector composed of Copper (Fig. 11).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (U.S. 20170025658, presented in IDS dated 07/31/2019) in view of Umehara (U.S. 20120100411).
With respect to claim 4, Shi discloses a first and second ceramic-containing layer as set forth above, but does not disclose that the layers have a pore diameter in a range from 30 nanometers to 60 nanometers. 
Umehara discloses a protective separator layer composed of ceramic particles ([0042]), which are dispersed on a porous sheet and teaches that the pore diameter of the sheet is less than 1 micrometer (1,000 nm) ([0044]), thus encompassing the claimed range of 30 nm – 60 nm. Umehara further teaches that a pore diameter in this range ensures uniform coating of the separator ([0044]).
It would have been obvious for one having ordinary skill in the art at the time that the application was filed to ensure the ceramic-containing layers as disclosed by Shi had a pore diameter of less than 1 micrometer as taught by Umehara in order to ensure that the ceramic-containing layer was applied uniformly.

Claims 19-20 rejected under 35 U.S.C. 103 as being unpatentable over Shi et al (U.S. 20170025658, presented in IDS dated 07/31/2019) in view of Orilall et al. (U.S. 9065122, presented in IDS dated 07/31/2019) and Herle (U.S. 9508976). 
With respect to claim 19, Shi discloses a separator ([0002]), capable of conducting ions, having a first surface and a second surface opposing the first surface (Fig. 11 - Polymeric Microporous Film). Shi further teaches that the separator comprises:
a first ceramic-conducting layer (Fig. 11 – Deposition Layer near Anode), capable of conducting ions, formed on the first surface of the separator body,

a second ceramic-containing layer, capable of conducting ions, formed on the second surface of the separator body (Fig. 11 – Deposition Layer near Cathode),
wherein the second ceramic-containing layer is a binder-free ceramic-containing layer ([0002]) and has a thickness of less than 1 micrometer ([0002]), thus encompassing the claimed range of 1 to 1,000 nanometers.
Shi does not disclose that the separator comprises a porous ceramic body or that the thickness of said porous ceramic body is in a range from about 2,000 nanometers to about 10,000 nanometers.
Orilall discloses a separator ([abstract]) and teaches that the separator comprises ceramic particles (Col 3, L 59-60) and that the thickness of the ceramic body is in a range from about 1 micron to 100 micron (Col 8, L 58-59), thus encompassing the claimed range of 2,000 nanometers to 10,000 nanometers. Orilall further teaches that the ceramic particles being inside the separator makes for a thinner separator and less ionic resistance across the separator.
It would have been obvious to one having ordinary skill in the art at the time that the application was filed to modify the separator disclosed by Shi with the ceramic body and thickness of the separator as taught by Orilall in order to provide a thinner separator to decrease ionic resistance and improve energy density.
Shi also does not disclose that the second ceramic containing layer comprises a plurality of ceramic columnar projections having a nanoporous ceramic structure defined between the plurality of ceramic columnar projections. 

It would have been obvious for one having ordinary skill in the art at the time that the application was filed to implement the addition of ceramic columnar projections having a nanoporous ceramic structure defined between the plurality of ceramic columnar projection as taught by Herle to the second ceramic-containing layer as disclosed by Shi in order to allow for increase ion-conductivity. 

With respect to claim 20, Shi discloses a separator as set forth above, but does not disclose the ceramic body of the separator comprises ceramic particles dispersed is a polymeric binder. 
Orilall discloses a separator and teaches that the separator comprises ceramic particles along with a binder selected from PVDF, CMC, or SBR (Col 8, L 49-51). It is commonly known in the art that polymeric binders such as these have pores in which the ceramic particles can be deposited (Col 3, L 65-68 – Col 4, L 1-4). 
.  

Response to Arguments
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641.  The examiner can normally be reached on M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727